Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 4 dated as of March 4, 2011 (this “Amendment”), to the Credit
Agreement dated as of December 1, 2006, as amended and restated as of
February 19, 2010 (as amended through the date hereof, the “Credit Agreement”),
among FREESCALE SEMICONDUCTOR, INC., a Delaware corporation (the “Borrower”),
FREESCALE SEMICONDUCTOR HOLDINGS V, INC. (formerly known as Freescale
Acquisition Holdings Corp.), a Delaware corporation (“Holdings”), FREESCALE
SEMICONDUCTOR HOLDINGS IV, LTD. (formerly known as Freescale Holdings (Bermuda)
IV, Ltd.), a Bermuda exempted limited liability company (“Foreign Holdings”),
FREESCALE SEMICONDUCTOR HOLDINGS III, LTD. (formerly known as Freescale Holdings
(Bermuda) III, Ltd.), a Bermuda exempted limited liability company (“Parent”),
the LENDERS (as defined in Article I of the Credit Agreement) from time to time
party thereto and CITIBANK, N.A., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”).

A. The Lenders have extended and have agreed to continue to extend credit to the
Borrower under the Credit Agreement.

B. In connection with the initial public offering of common shares of Freescale
Semiconductor Holdings I, Ltd. (the “Initial Public Offering”), the Loan Parties
have requested that the Lenders agree to amend the Credit Agreement to, among
other things, provide for a new revolving credit facility (the “New Revolving
Credit Facility”) in an aggregate amount of up to $500,000,000.

C. The Lenders agree to amend the Credit Agreement in the manner and subject to
the terms and conditions set forth herein.

Accordingly, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Capitalized terms used but not defined in this Amendment
have the meanings assigned thereto in the Credit Agreement. The provisions of
Section 1.02 of the Credit Agreement are hereby incorporated by reference herein
mutatis mutandis. As used herein, the term “Replacement Credit Facility
Effectiveness Agreement” means a replacement credit facility effectiveness
agreement substantially in the form of Exhibit A hereto.

SECTION 2. General Amendments to the Credit Agreement. Effective as of the
Amendment No. 4 Effective Date (as defined below): (a) Section 1.01 of the
Credit Agreement is hereby amended by adding the following terms in proper
alphabetical order:



--------------------------------------------------------------------------------

“Amendment No. 4” means Amendment No. 4 dated as of March 4, 2011, to this
Agreement.

“Amendment No. 4 Effective Date” has the meaning set forth in Amendment No. 4.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended version or successor provision that is
substantively identical), and any regulations promulgated thereunder or
administrative interpretations thereof.

“Initial Public Offering” means the initial public offering of common shares of
Freescale Semiconductor Holdings I, Ltd.

“Permitted Refinancing Indebtedness” means Indebtedness incurred pursuant to any
Permitted Refinancing.

“Revolving Credit Facility Amendment Effective Date” has the meaning set forth
in Amendment No. 4.

(b) Section 1.01 of the Credit Agreement is hereby further amended by amending
the definition of “Available Amount” by (i) inserting the words “, not less than
$0,” immediately after the words “an amount” therein, (ii) replacing the words
“Closing Date” in clause (a) thereof with the words “Amendment No. 4 Effective
Date”, (iii) replacing “Section 7.12(a)(iv)(2)(C)” therein with “Section
7.12(a)(iv)(C)” and (iv) replacing the words “on prior to the Reference Date”
therein with the words “on or prior to the Reference Date (excluding, for the
avoidance of doubt, the Investment, Restricted Payment or payment pursuant to
Section 7.12(a)(iv)(C), as applicable, in respect of which Available Amount is
being calculated)”.

(c) Section 1.01 of the Credit Agreement is hereby further amended by amending
paragraph (b) of the definition of “Change of Control” by inserting the words
“(or any Permitted Refinancing of any of the foregoing so long as such Permitted
Refinancing has an aggregate outstanding principal amount in excess of the
Threshold Amount)” immediately after the words “Threshold Amount” therein.

(d) Section 1.01 of the Credit Agreement is hereby further amended by amending
the definition of “Loan Documents” by (i) inserting the words “, (ix) Amendment
No. 4,” immediately after the words “Amendment Agreement” therein and
(ii) replacing “(ix)” therein with “(x)”.

(e) Section 1.01 of the Credit Agreement is hereby further amended by amending
clause (ii)(D) of the definition of “Net Cash Proceeds” by (i) deleting the
words “adjustment in respect of” immediately before “(x)” therein and
reinserting such words immediately following “(x)” therein and (ii) deleting the
word “against” immediately before the words “any indemnification obligations”
therein.

 

2



--------------------------------------------------------------------------------

(f) Section 1.01 of the Credit Agreement is hereby further amended by amending
the definition of “Permitted Refinancing” by (i) deleting the word “and”
immediately prior to “(f)” therein and (ii) inserting the words “and (g) in the
case of any Permitted Refinancing in respect of Indebtedness under any High
Yield Notes, such Permitted Refinancing Indebtedness shall not be required to be
incurred substantially contemporaneously with the related refinancing of such
High Yield Notes; provided that any portion of the Net Cash Proceeds of such
Permitted Refinancing Indebtedness that is not applied to the repayment or
prepayment of such High Yield Notes within 45 days following the incurrence of
such Permitted Refinancing Indebtedness shall not constitute Permitted
Refinancing Indebtedness in respect of such High Yield Notes; provided further
that any portion of the Net Cash Proceeds not so applied that is applied within
such 45-day period to make an optional prepayment of Term Loans pursuant to
Section 2.05(a) shall be deemed to be Permitted Refinancing Indebtedness.”

(g) Article II of the Credit Agreement is hereby amended by inserting the
following new Section 2.16 and Section 2.17 at the end thereof:

“SECTION 2.16. Loan Modifications. (a) The Borrower may, by written notice to
the Administrative Agent from time to time, make one or more offers (each, a
“Loan Modification Offer”) to all Lenders of one or more Classes of Loans and/or
Commitments (each Class and/or Commitment subject to such a Loan Modification
Offer, an “Affected Class”) to make one or more Permitted Amendments (as defined
in paragraph (c) below) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower. Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendment and (ii) the date on which such Permitted Amendment is requested to
become effective (which shall not be less than 10 Business Days nor more than 30
Business Days after the date of such notice, unless otherwise agreed by the
Administrative Agent). Permitted Amendments shall become effective only with
respect to the Loans and Commitments of the Lenders of the Affected Class that
accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Loans and Commitments of the applicable Affected Class.

(b) The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent a loan modification agreement (each, a “Loan Modification
Agreement”) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Loan Modification Agreement. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Loan
Modification Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Permitted Amendment evidenced by such Loan Modification Agreement and only with
respect to the Loans and Commitments of the Accepting Lenders of the Affected
Class (including any amendments

 

3



--------------------------------------------------------------------------------

necessary to treat the Loans of the Accepting Lenders of the Affected Class as a
class of Loans). Notwithstanding the foregoing, no Permitted Amendment shall
become effective unless the Administrative Agent, to the extent reasonably
requested by the Administrative Agent, shall have received legal opinions, board
resolutions, officer’s certificates and other documentation reasonably requested
by it consistent with those delivered on the Closing Date.

(c) “Permitted Amendments” shall be any or all of the following: (i) an
extension of the final maturity date of the applicable Loans and/or Commitments
of the Accepting Lenders, (ii) a reduction, elimination or other deferral of the
scheduled amortization of the applicable Loans of the Accepting Lenders, (iii) a
change in the Applicable Rate with respect to the applicable Loans of the
Accepting Lenders and/or fees payable with respect to the applicable Loans
and/or Commitments of the Accepting Lenders and/or the payment of additional
fees to the Accepting Lenders, (iv) a change in such additional terms and
conditions of this Agreement solely applicable to the Accepting Lenders
following the Latest Maturity Date in effect immediately prior to the
effectiveness of the applicable Loan Modification Agreement and (v) such other
amendments as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the foregoing (including,
without limitation, such amendments as may be necessary to provide for the
repayment of Loans or the termination of Commitments of non-Accepting Lenders on
the maturity date with respect thereto).

SECTION 2.17. Replacement Revolving Credit Facility. This Agreement may be
amended with the written consent of the Administrative Agent, the Swing Line
Lender, each L/C Issuer, the Borrower and the Lenders providing the Replacement
Revolving Credit Commitments (as defined below) to permit the refinancing of all
outstanding Revolving Credit Commitments (the “Refinanced Revolving Credit
Commitments”) with replacement revolving credit commitments (the “Replacement
Revolving Credit Commitments”) hereunder; provided that (a) the aggregate
principal amount of such Replacement Revolving Credit Commitments shall not
exceed the aggregate principal amount of such Refinanced Revolving Credit
Commitments, (b) the Applicable Rate with respect to such Replacement Revolving
Credit Commitments (or similar interest rate spread applicable to such
Replacement Revolving Credit Commitments) shall be as agreed by the Borrower and
the Lenders providing such Replacement Revolving Commitments, (c) such
Replacement Revolving Credit Commitments shall rank pari passu in right of
payment and of security with the other Loans and Commitments hereunder, and
(d) all other terms applicable to such Replacement Revolving Credit Commitments
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Revolving Credit Commitments than those applicable to such
Refinanced Revolving Credit Commitments, except to the extent necessary to
provide for covenants and other terms applicable to any period after the Latest
Maturity Date in effect immediately prior to such refinancing (other than that
applicable to such Refinanced Revolving Credit Commitments).”

 

4



--------------------------------------------------------------------------------

(h) Paragraph (a) of Section 3.01 is hereby amended by restating the first
sentence thereof in its entirety as follows:

“Except as provided in this Section 3.01, any and all payments by the Borrower
(the term Borrower under Article 3 being deemed to include any Subsidiary for
whose account a Letter of Credit is issued) or any Guarantor to or for the
account of any Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, excluding, in the case of each Agent and each
Lender, (x) taxes imposed on or measured by its net income (including branch
profits), and franchise (and similar) taxes imposed on it in lieu of net income
taxes, by the jurisdiction (or any political subdivision thereof) under the Laws
of which such Agent or such Lender, as the case may be, is organized or
maintains a Lending Office, (y) taxes attributable to such Agent’s or Lender’s
failure or inability to comply with the requirements of FATCA to establish an
exemption from withholding thereunder, and (z) all liabilities (including
additions to tax, penalties and interest) with respect to the taxes referred to
in clauses (x) and (y) (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being hereinafter referred to as “Taxes”).”

(i) Section 3.01 is hereby amended by inserting the following paragraph (h) at
the end thereof:

“(h) FATCA. If a payment made to any Lender or Agent under any Loan Document
would be subject to U.S. federal withholding tax imposed by FATCA if the Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), the Lender shall deliver to the Administrative Agent and the
Borrower, at the time or times prescribed by law and at such other time or times
reasonably requested by the Administrative Agent or the Borrower, the
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and the additional documentation
reasonably requested by the Administrative Agent or the Borrower as may be
necessary for the Administrative Agent or the Borrower to comply with its
obligations under FATCA, to determine that the Lender has or has not complied
with the Lender’s obligations under FATCA and, as necessary, to determine the
amount to deduct and withhold from the payment. Solely for purposes of this
Section 3.01(h), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.”

(j) Paragraph (c) of Section 7.03 of the Credit Agreement is hereby amended by
inserting the words “(or any Permitted Refinancing of any of the foregoing)”
immediately after the words “Junior Financing” therein.

 

5



--------------------------------------------------------------------------------

(k) Paragraph (j) of Section 7.06 is hereby amended by (i) inserting the words
“and, in each case, not previously deducted in the calculation of the Available
Amount” immediately following the words “in lieu of Restricted Payments
permitted by this clause (j)” therein and (ii) replacing “$325,000,000” in
clause (i) thereof with “from and after the Amendment No. 4 Effective Date,
$200,000,000”.

(l) Paragraph (a) of Section 7.12 of the Credit Agreement is hereby amended by
(i) inserting the words “and, in each case, not previously deducted in the
calculation of the Available Amount” immediately following the words “loans and
advances to Parent made pursuant to Section 7.02(n)” therein and (ii) replacing
sub-clauses (A) through (D) of clause (iv) thereof in their entirety as follows:

“(A) from and after the Amendment No. 4 Effective Date, $200,000,000, (B) the
amount of the Net Cash Proceeds of Permitted Equity Issuances that are Not
Otherwise Applied, (C) the lesser of (x) $764,000,000 and (y) an amount equal to
the Net Cash Proceeds of the Initial Public Offering and any subsequent
Permitted Equity Issuances; provided that such amount shall be applied solely to
prepay or otherwise redeem Indebtedness under the Senior Subordinated Notes,
(D) the Available Amount that is Not Otherwise Applied and (E) Declined
Proceeds.”

SECTION 3. Amendments to the Credit Agreement Regarding the Replacement
Revolving Credit Facility. Effective as of the Revolving Credit Facility
Amendment Effective Date (as defined below): (a) Section 1.01 of the Credit
Agreement is hereby amended by amending the definition of “Alternative Currency”
by inserting the words “; provided that solely with regard to Letters of Credit,
Alternative Currency shall mean Dollars, Sterling, Euros or Swiss Francs”
immediately before the period at the end thereof.

(b) Section 1.01 of the Credit Agreement is hereby further amended by amending
the definition of “Alternative Currency Revolving Credit Commitment” by
(i) replacing the words “Closing Date” therein with the words “Revolving Credit
Facility Amendment Effective Date” and (ii) replacing the dollar amount
“$200,000,000” therein with the dollar amount “$135,000,000”1.

(c) Section 1.01 of the Credit Agreement is hereby further amended by amending
the definition of “Applicable Rate” by amending and restating paragraph
(b) thereof in its entirety as follows:

“(b) with respect to Revolving Credit Loans, Letter of Credit fees and unused
Revolving Credit Commitment fees, (i) until delivery of financial statements for
the first full fiscal quarter commencing on or after the Revolving Credit
Facility Amendment Effective Date pursuant to Section 6.01, (A) for Eurocurrency
Rate Loans, 3.75%, (B) for Base Rate Loans, 2.75%, (C) for Letter

 

1

Such dollar amount is subject to reduction if the final size of the Replacement
Revolving Credit Facility is less than $500,000,000.

 

6



--------------------------------------------------------------------------------

of Credit fees, 3.75% less the fronting fee payable in respect of the applicable
Letter of Credit and (D) for commitment fees, 0.50% and (ii) thereafter, the
following percentages per annum, based upon the Total Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a):”.

Applicable Rate

 

Pricing

    Level    

   Total Leverage Ratio    Eurocurrency Rate
for Revolving
Credit Loans
and Letter of
Credit Fees   Base Rate for
Revolving
Credit Loans   Commitment
Fee Rate

1

   >4.0:1    3.75%   2.75%   0.50%

2

   £4.0:1 but >3.5:1    3.50%   2.50%   0.50%

3

   £3.5:1 but >3.0:1    3.25%   2.25%   0.375%

4

   £3.0:1    3.00%   2.00%   0.375%

; and”.

(d) Section 1.01 of the Credit Agreement is hereby further amended by amending
the definition of “Base Rate” by (i) replacing the word “higher” therein with
the word “highest”, (ii) replacing the word “and” immediately before clause
(b) thereof with a comma and (iii) inserting the words “and (c) the Eurocurrency
Rate for a one-month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%” immediately
before the period at the end of the first sentence thereof.

(e) Section 1.01 of the Credit Agreement is hereby further amended by amending
the definition of “Dollar Letter of Credit Sublimit” by replacing the dollar
amount “$50,000,000” therein with the dollar amount “$100,000,000”.

(f) Section 1.01 of the Credit Agreement is hereby further amended by amending
the definition of “Dollar Revolving Credit Commitment” by (i) replacing the
words “Closing Date” therein with the words “Revolving Credit Facility Amendment
Effective Date” and (ii) replacing the dollar amount “$550,000,000” therein with
the dollar amount “$365,000,000”.2

(g) Section 1.01 of the Credit Agreement is hereby further amended by amending
the definition of “Maturity Date” by (i) replacing the date “December 1, 2012”
in clause (a) thereof with the date “July 1, 2016” and (ii) restating the first
proviso thereto in its entirety as follows:

 

 

2 Such dollar amount is subject to reduction if the final size of the
Replacement Revolving Credit Facility is less than $500,000,000.

 

7



--------------------------------------------------------------------------------

“provided, however, that the date specified in each of clauses (a) and
(d) hereof will automatically become September 1, 2014 if (i) the Maturity
Trigger has occurred and (ii) the aggregate principal amount of Senior Notes
outstanding on such date exceeds $500,000,000;”.

(h) Section 2.03(g) of the Credit Agreement is hereby amended by inserting the
following proviso immediately before the period at the end of the first sentence
of clause (i) thereof:

“; provided that any such fees accrued with respect to any of the risk
participations of a Defaulting Lender in Dollar Letters of Credit during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such fees shall otherwise have been
due and payable by the Borrower prior to such time; and provided further that no
such fees shall accrue in respect of the risk participations of a Defaulting
Lender in Dollar Letters of Credit so long as such Lender shall be a Defaulting
Lender”.

(i) Section 2.03(g) of the Credit Agreement is hereby further amended by
inserting the following proviso immediately before the period at the end of the
first sentence of clause (ii) thereof:

“; provided that any such fees accrued with respect to any of the risk
participations of a Defaulting Lender in Alternative Currency Letters of Credit
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Borrower so long as such Lender
shall be a Defaulting Lender except to the extent that such fees shall otherwise
have been due and payable by the Borrower prior to such time; and provided
further that no such fees shall accrue in respect of the risk participations of
a Defaulting Lender in Alternative Currency Letters of Credit so long as such
Lender shall be a Defaulting Lender”.

SECTION 4. Amendment Fee. The Borrower agrees to pay to the Administrative
Agent, for the account of each Lender that executes and delivers a copy of this
Amendment to the Administrative Agent (or its counsel) at or prior to 12:00
p.m., New York City time, on March 2, 2011, an amendment fee (the “Amendment
Fees”) in an amount equal to 0.10% of the sum of (a) the aggregate principal
amount of the Term Loans of such Lender as of such date and (b) the Revolving
Credit Commitment (whether used or unused) of such Lender as of such date;
provided that the Borrower shall have no liability for any such Amendment Fees
if this Amendment does not become effective in accordance with Section 6 below.
The Amendment Fees shall be payable in immediately available funds on, and
subject to the occurrence of, the Amendment No. 4 Effective Date, shall not be
subject to setoff or counterclaim, and shall be in addition to any other fees or
amounts referred to in Section 6 below.

 

8



--------------------------------------------------------------------------------

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each of Holdings, Foreign Holdings, the Borrower and
Parent represents and warrants to each of the Lenders and the Administrative
Agent that (a) this Amendment (i) has been duly authorized by all necessary
corporate or other organizational and, if required, stockholder action of
Holdings, Foreign Holdings, the Borrower and Parent, (ii) has been duly executed
and delivered by Holdings, Foreign Holdings, the Borrower and Parent and
(iii) constitutes a legal, valid and binding obligation of Holdings, Foreign
Holdings, the Borrower and Parent enforceable against each of them in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; and (b)(i) the representations
and warranties set forth in Article V of the Credit Agreement and any other Loan
Document are true and correct in all material respects on and as of the date
hereof and immediately after giving effect to this Amendment, except (A) to the
extent such representations and warranties expressly relate to an earlier date,
in which case they were true and correct in all material respects as of such
earlier date and (B) that, for purposes of this paragraph, the representations
and warranties contained in Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent financial statements furnished pursuant to
Section 6.01 thereof and (ii) immediately after giving effect to this Amendment,
no Default or Event of Default has occurred and is continuing.

SECTION 6. Effectiveness. (a) This Amendment (other than the amendments to the
Credit Agreement set forth in Section 3 hereof, which shall become effective as
set forth in paragraph (b) below) shall become effective as of the first date
(the “Amendment No. 4 Effective Date”) on which each of the following conditions
shall have been satisfied:

(i) the Administrative Agent (or its counsel) shall have received counterparts
of this Amendment that, when taken together, bear the signatures of
(i) Holdings, (ii) Foreign Holdings, (iii) the Borrower, (iv) Parent and (v) the
Required Lenders;

(ii) the representations and warranties of Holdings, Foreign Holdings, the
Borrower and Parent set forth in Section 5 hereof shall be true and correct as
of the Amendment No. 4 Effective Date;

(iii) the Administrative Agent and the arrangers of this Amendment, as
applicable, shall have received payment of the Amendment Fees and, to the extent
invoiced, all other amounts due and payable on or prior to the Amendment No. 4
Effective Date, including reimbursement or payment of all reasonable and
documented out-of-pocket costs and expenses required to be reimbursed or paid by
the Borrower in connection with this Amendment; and

(iv) the Initial Public Offering shall have been consummated.

(b) the amendments to the Credit Agreement set forth in Section 3 hereof shall
become effective as of the date (the “Revolving Credit Facility Amendment
Effective Date”) on which the Replacement Revolving Credit Facility
Effectiveness Agreement

 

9



--------------------------------------------------------------------------------

shall have been executed and delivered by each of the Loan Parties, the
Replacement Revolving Credit Lenders (as defined in the Replacement Revolving
Credit Facility Effectiveness Agreement) and the Administrative Agent and shall
have become effective in accordance with its terms.

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 4 Effective Date and the Revolving Credit Facility Amendment
Effective Date and such notice shall be conclusive and binding.

SECTION 7. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent and the arrangers of this Amendment for their reasonable
and documented out-of-pocket costs and expenses in connection with this
Amendment, including the reasonable and documented fees, expenses and
disbursements of Cravath, Swaine & Moore LLP.

SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by telecopy or other electronic image scan
transmission of an executed counterpart of a signature page to this Amendment
shall be effective as delivery of an original executed counterpart of this
Amendment. The Agents may also require that any such documents and signatures
delivered by telecopy or other electronic image scan transmission be confirmed
by a manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopy or other electronic image scan transmission.

SECTION 9. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 10. Jurisdiction. ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS
AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, FOREIGN HOLDINGS,
HOLDINGS, PARENT, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. THE BORROWER, FOREIGN HOLDINGS, HOLDINGS, PARENT, THE ADMINISTRATIVE
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR

 

10



--------------------------------------------------------------------------------

PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AMENDMENT OR OTHER DOCUMENT
RELATED THERETO.

SECTION 11. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 12. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent, the Incremental Collateral Agent or
the Borrower under the Credit Agreement or any other Loan Document, and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Amendment shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to herein. After the date hereof, any reference to the Credit Agreement
shall mean the Credit Agreement, as modified hereby.

[Remainder of this page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

 

FREESCALE SEMICONDUCTOR,

INC., as Borrower,

By:  

/s/ David Stasse

  Name:   David Stasse   Title:   Treasurer

 

FREESCALE SEMICONDUCTOR

HOLDINGS V, INC., as Holdings,

By:  

/s/ David Stasse

  Name:   David Stasse   Title:   Treasurer

 

FREESCALE SEMICONDUCTOR

HOLDINGS IV, LTD., as Foreign

Holdings,

By:  

/s/ David Stasse

  Name:   David Stasse   Title:   Treasurer

 

FREESCALE SEMICONDUCTOR

HOLDINGS III, LTD., as Parent,

By:  

/s/ David Stasse

  Name:   David Stasse   Title:   Treasurer

 

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer,

By:  

/s/ Matthew S. Burke

  Name:   Matthew S. Burke   Title:   Vice President

[Signature Page to Amendment No. 4]